Citation Nr: 1706846	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left index finger extensor tendon injury.

2.  Entitlement to service connection for tremors to body due to virus in service.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In the Veteran's September 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  After advising the Veteran by letter in November 2016 that he had been scheduled for a live videoconference hearing with the Board in Waco, Texas, for December 2016, he responded that same month and requested that the hearing be rescheduled in Austin, Texas.  A December 2016 Report of General Information shows that the Veteran was contacted and advised that hearings are not conducted in Austin, Texas.  He indicated his understanding and stated he would withdraw his hearing request.  Because no withdrawn notification or other statement was received, the Board sought clarification on whether the Veteran wished to have a hearing.  In January 2017, the Veteran confirmed he did not wish to have a hearing rescheduled.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to an initial disability evaluation in excess of 10 percent for service-connected left index finger extensor tendon injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

A preponderance of the evidence supports the finding that the Veteran's tremors to body due to virus in service had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tremors to body due to virus in service have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of service connection for tremors to body due to virus in service is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, such as other organic diseases of the nervous system, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

The Veteran seeks service connection for "tremors to body due to virus condition during service."  See November 2008 informal claim.  On April 2016 VA examination, the examiner gave the Veteran a diagnosis of resolved viral meningitis, a central nervous system condition, and essential tremors in the right upper extremities.  These diagnoses satisfy the first prong of the service connection claim.

As to the second prong of a service connection claim, the in-service incurrence of the disease or injury, the Veteran's service treatment records report he was treated for viral meningitis in 1977 while on active duty in Panama.  He was hospitalized and treated for the condition in 1978.  The Veteran's tremors started after his meningitis treatment.  

The Veteran's November 1979 Report of Medical History for purposes of separation indicated he was in "fair health" and specifically documented that he spent time in Darnell Army Hospital, in Fort Hood, Texas, for a virus syndrome.  The November 1979 Report of Medical Examination for purposes of separation, however, did not report any issues relating to a virus syndrome, or body tremors.  

Regarding a causal relationship between the Veteran's present diagnosis and his service, the April 2016 VA examiner opined the Veteran's condition was less likely than not incurred in or caused by the claimed in-service illness.  A subsequent VA medical addendum opinion was obtained from the April 2016 VA examiner in August 2016.  While the August 2016 VA examiner continued the opinion that it was less likely than not that the Veteran's tremors were caused by the viral meningitis he suffered in service, the examiner did state that, "clinically, the Veteran has essential tremors, diagnosed in 1977 and persisting since he was diagnosed in service.  The tremors continue to bother him and are to be considered as service-related."  Therefore, while the examiner provided a negative nexus opinion, this opinion appeared to be mistakenly addressing a causal connection between the Veteran's tremors and the viral meningitis he suffered in service, instead of whether there was a direct causal connection between the Veteran's present tremors and his service.  As the August 2016 examiner notes in his rationale, the Veteran's tremors were diagnosed in 1977 while in-service, and while he was being treated for his viral meningitis at the same time.  After the meningitis subsided, the tremors persisted.  As such, service connection for tremors to body due to virus in service is warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for tremors to body due to virus in service is granted.


REMAND

In November 2016, a VA hand and finger examination was conducted which provided relevant objective medical evidence pertaining to the Veteran's left index finger extensor tendon, including range of motion testing and functional loss assessments.  As this examination was performed following the issuance of the September 2016 Supplemental Statement of the Case (SSOC), the AOJ did not have the opportunity to consider this evidence prior to adjudicating the pending increased rating claim.  As a result, the Board finds a remand is necessary so that the AOJ can have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (a) (2016).

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to an initial disability evaluation in excess of 10 percent for service-connected left index finger extensor tendon injury should be readjudicated by the AOJ on the basis of additional evidence added to the record after the issuance of the September 2016 SSOC, to specifically include the November 2016 VA medical examination associated with the record.  If the benefit sought on appeal is not granted, the Veteran should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


